ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above matter in accordance with Md. Rule 16-773 and no response having been made by Robert Michael Short, the respondent, to the show cause order, it is this 29th day of January, 2004,
ORDERED, by the Court of Appeals of Maryland, that Robert Michael Short be, and he is hereby, disbarred, effective immediately, from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Robert Michael Short from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).